DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0354267 to Masaki.  With respect to claims 1-5, 8-10 and 18-24, Masaki shows the claimed limitations of a device and a method of using the device (100) to assist a patient (300) on a bed (310) to transfer between a lying position (as shown in Figure 6) 

and a seated position (as shown in Figure 4), the device comprising a powered arm hold (118, 116) configured to allow the patient (300) to clinch the arm hold to his or her chest and while so held transfer under power between a first position and a second position (as shown in Figures 1, 2 & 5 and as described on page 3, in paragraphs 0032, 0033 & 0035; page 4, paragraphs 0035-0037 & 0047 and on page 5, in paragraphs 0047 & 0048), thereby transferring the patient between a lying position (as shown in Figure 6) and a seated position (as shown in Figure 4); wherein the arm hold (118, 116) comprises a panel (as described on page 3, in paragraph 0035) configured to be clinched by the patient (300) between the forearm and the chest of the patient (as shown in Figure 4), and a hand grip configured to be gripped in the hands of the patient (also as shown in Figure 4); wherein the device (300) is configured to enable the position and/or motion of the arm hold (118, 116) to be customized for use with beds and patients of varying dimensions, and the position and/or motion of the leg support (132) is calibrated to suit the physical dimensions of the bed (310) and the patient (300) (as shown in Figures 1, 2 & 5 and as described on page 3, in paragraphs 0032, 0033 & 0035; page 4, paragraphs 0035-0037 & 0047 and on page 5, in paragraphs 0047 & 0048); wherein the arm hold (118) is configured to retract, and thereby provide clearance and sufficient space to enable the patient (300) and others to move around the bed (310), when not in use (also as shown in Figures 1, 2 & 5 and as described on page 3, in paragraphs 0032, 0033 & 0035; page 4, paragraphs 0035-0037 & 0047 and on page 5, in paragraphs 0047 & 0048); further comprising a leg support (132) configured to transfer the legs of the patient (300) between a lying position (as shown in Figure 6) and a seated position (as shown in Figure 4) (also as shown in Figure 1 

and as described on page 4, in paragraphs 0038, 0042 & 0044); wherein the leg support (132) is configured to rotate the lower legs of the patient about a horizontal axis between a lying position (as shown in Figure 6), in which the lower legs are substantially horizontal, and a seated position (as shown in Figure 4), in which the lower legs are substantially vertical; wherein the device (100) is configured to allow the position and/or motion of the leg support (132) to be customizable for use with beds and patients of varying dimensions, and the position and/or motion of the leg support is calibrated to suit the physical dimensions of the bed (310) and the patient (300) (as shown in Figures 1, 2 & 5 and as described on page 3, in paragraphs 0032, 0033 & 0035; page 4, paragraphs 0035-0038, 0042-0044 & 0047 and on page 5, in paragraphs 0047, 0048 & 0053); wherein the leg support (132) is configured to retract, and thereby provide sufficient clearance space to enable the patient (300) and others to move around the bed (310), when not in use (also as shown in Figures 1, 2 & 5 and as described on page 3, in paragraphs 0032, 0033 & 0035; page 4, paragraphs 0035-0038, 0042-0044 & 0047 and on page 5, in paragraphs 0047, 0048 & 0053); and wherein the leg support (132) is configured to slide between the lower legs of the patient (300) and the bed (310) to position the leg support below the lower legs of the patient when activated to transfer the patient from a lying position (as shown in Figure 6) to a seated position (as shown in Figure 4) (also as described on page 5, in paragraphs 0052 & 0053).
With respect to claims 16 and 17, the reference is considered to show conditions wherein the device (100) comprises a stabilizer (110) which extends under or around a bed (310) to stabilize the device against toppling over when transferring a patient (300) between a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki ‘267 in view of U.S. Pat. App. Pub. No. 2009/0249544 to Palay et al.  With respect to claim 6, Masaki does not specifically disclose a condition wherein the leg support (132) comprises a panel incorporating recesses configured to generally conform to the legs of the patient.  Palay et al. ‘544 provides the basic teaching of a device (101) to assist a patient (811, 2303) on a bed to transfer between a lying position (as shown in Figures 8A & 23A-23C) and a seated position (as shown in Figure 23D), the device comprising an arm hold (801) configured to allow the patient (811, 2303) to clinch the arm hold to his or her chest and, when so held, transfer the patient between a lying position (as shown in Figures 8A & 23A-23C) and a seated position (as shown in Figure 23D) (also as described on page 4, in paragraph 0056 and on page 8, in paragraphs 0091 & 0092); further comprising a leg support (810, 2304) configured to transfer the legs of the patient (811, 2303) between a lying position (as shown in Figures 8A & 23A-23C) and a seated position (as shown in Figure 23D) (also as described on page 4, in paragraph 0056 and on page 8, in paragraphs 0090-0092); and wherein the leg support comprises a panel incorporating recesses configured to generally conform to the legs of the patient (as shown in Figure 23D and as described on page 8, in paragraph 0092).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device 

of Masaki with a leg support comprising a panel incorporating recesses configured to generally conform to the legs of the patient, in order to provide an alternative leg support configuration which is well known in the art as taught by Palay et al. ‘544.
With respect to claims 13 and 26, Palay et al. ‘544 further teaches a condition wherein the device (103) is configured to be controlled or is controllable (via element 205 as shown in Figure 2 and as described on page 3, in paragraph 0047) by the patient (811, 2303), thereby allowing the patient activate the device (103) to transfer between a lying position (as shown in Figures 8A & 23A-23C) and a seated position (as shown in Figure 23D) without assistance from a human caregiver.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to allow the device of Masaki to be controlled or controllable by the patient, thereby allowing the patient activate the device to transfer between a lying position and a seated position without assistance from a human caregiver, in order to provide an alternative operational configuration which permits the patient to operate the device readily if a caregiver is absent or unavailable, thereby helping to ensure further enhanced user support and comfort.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki ‘267 in view of U.S. Pat. No. 5,327,592 to Stump.  Masaki does not specifically disclose a condition wherein the device comprises a back up power source to operate the device in case of an electricity outage.  Stump provides the basic teaching of a patient repositioning device (20) comprising a back up power source (224) to operate the device in case of an electricity outage (see Figures 1, 

5 & 6; column 3, lines 30-36 and column 4, lines 60-66).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the device of Masaki with a back up power source to operate the device in case of an electricity outage in order to provide an alternative power assembly which enables continual operation of the device as taught by Stump.

Response to Amendment
	In response to Applicant’s argument on page 7 of the amendment with respect to claim objection to claim 24, the examiner respectfully agrees.  Accordingly, this claim objection has been respectfully withdrawn.
	Lastly, Applicant’s arguments on pages 7-12 of the amendment with respect to the claim rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 27 and 28 are allowed.  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or disclose a method of transferring a patient between a lying position and a seated position, wherein the method comprises the distinct operational arrangement and positioning of the arm hold and the leg rest relative to the body of the patient as explicitly recited in independent claim 27.


Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the device of Masaki such that the arm hold and the leg support are configured to pivot the patient about his or her buttocks such that the patient will, when in a seated position, face a side of the bed as specifically recited in dependent claims 11 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673